■ Per Curiam:
This was peculiarly a ease for the jury. It involved but the single question of fact whether a partnership existed between Joseph Entwisle, plaintiff in error, and his father, under the name of John L. Entwisle & Son. The jury have found the *423partnership, and upon ample evidence. It was urged, however, that such finding was the result of incompetent evidence, and erroneous ins tractions from the court upon the law of the case.
There was evidence of the admission by the plaintiff in error of the fact of the partnership. It was not error, therefore, to admit the testimony of W. 33. HafEefinger that plaintiff in error had represented himself to the witness as a partner; nor was it error under such circumstances to admit the directory of the city of Chester, in which his name appears as a partner. It was evidence in corroboration of what the plaintiff below bad testified to, in regard to tbe admission of Joseph Entwisle.
Nor are we prepared to say that the court erred in its construction of the agreement between Joseph and his father of the date of January 1, 1883. That paper provided in terms that the business should be conducted under the name of John L. Entwisle & Son. While as between themselves, they were not partners under the agreement, we think the learned judge was correct in holding that they were partners as to all persons to whom knowledge was not brought home of the character or terms of the paper.
A careful examination of the charges of the court and the answers to points failed to disclose any substantial error. The finding of the jury was abundantly justified by the evidence, and we think substantial justice has been done.
Judgment affirmed.